 1 Law Offices of Shawn R. Perez
   SHAWN R. PEREZ, ESQ.
 2 7121 West Craig Rd, #113-38
   Las Vegas, NV 89129
 3 (702) 485-3977
   (702)442-7095
 4 shawn711@msn.com
   Attorney for Defendant
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9                                              ***
10    UNITED STATES OF AMERICA,                    Case No.: 2:17-cr-00160-JAD-VCF
                                                             2:17-cr-00035-JAD-GWF
11                         Plaintiff,                        2:09-cr-00032-JAD-GWF

12    vs.                                            STIPULATION AND PROPOSED
                                                         ORDER TO CONTINUE
13    DEANDRE NAKITA BROWN,                                 SENTENCING
                                                             (First Request)
14                        Defendant.

15
16          IT IS HEREBY STIPULATED AND AGREED, by and between The United States

17 of America, through Dayle Elieson, United States Attorney, and Nadia J. Ahmed and
18 Alexandra M. Michael, Assistant United States Attorneys, and the defendant DEANDRE
19 NAKITA BROWN, by and through his counsel, Shawn R. Perez, Esq., that good cause exists
20 to continue the sentencing in this matter currently set for February 25, 2019, to a date no
21 sooner than 60 days beyond that date.
22          Good cause exists to extend the time for Sentencing because calendar conflicts of

23 counsel and probation, as well as the holidays, will not provide enough time for probation
24 to timely prepare a presentence report based on the current date set for sentencing.
25          Probation and counsel originally agreed to meet with Defendant on Friday, December

26 14, 2018 at 9:00 a.m. Since the date that the appointment was made, counsel was informed
27 that Judge Navarro set a status conference for the same date and time in United States v.
28 Palafox, et. al., Case No. 16-cr-00265-GMN (the Vagos’ case). Counsel is in the first group

                                                 1
 1 that was set to commence trial on January 29, 2019.
 2         Based on the holidays and other calendaring conflicts of both counsel and Probation
 3 Officer Blevins, as well a potential date conflict based on the Defendant’s unavailability
 4 pursuant to the trial subpoena by co-defendant Brian Wright, Probation will be unable to
 5 discharge the obligation to produce a timely presentence report.
 6         In addition, on December 17, 2018, defendant Brown testified in the jury trial of his
 7 co-defendant Brian Wright. The government needs additional time to assess whether
 8 defendant Brown breached his plea agreement during his testimony and what, if any, steps
 9 the government may need to take with respect to the plea agreement as a result.
10         The additional time requested herein is not sought for purposes of delay.
11         This is the first request to continue the Sentencing filed herein.
12         DATED this 21st th day of December, 2018.
13                                                    DAYLE ELIESON,
                                                      United States Attorney
14
15 /s/ Shawn R. Perez, Esq.                           /s/ Nadia J. Ahmed
                                                      NADIA J. AHMED
16 SHAWN R. PEREZ, ESQ.                               Assistant United States Attorney
   Counsel for Defendant
17 Deandre Nakita Brown                               /s/ Alexandra M. Michael
                                                      ALEXANDRA MICHAEL
18                                                    Assistant United States Attorney
19
20
21
22
23
24
25
26
27
28

                                                  2
 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
                                                  ***
11
      UNITED STATES OF AMERICA,                      Case Nos.: 2:17-cr-00160-JAD-VCF
12                                                              2:17-cr-00035-JAD-GWF
                             Plaintiff,                         2:09-cr-00032-JAD-GWF
13
      vs.                                                 PROPOSED ORDER ON
14                                                     STIPULATION TO CONTINUE
      DEANDRE NAKITA BROWN,                                  SENTENCING
15                                                            (First Request)
                             Defendant.
16
17
            Based on the representations by counsel and stipulation of counsel, good cause
18
     appearing therefore, the Court finds that:
19
            1.     The parties agree to the continuance.
20
            2.     The defendant is incarcerated and does not object to the continuance.
21
            3.     Good cause exists to extend the time for Sentencing because of calendaring
22
                   conflicts, the holiday schedule and the potential date conflict based on the
23
                   Defendant’s unavailability pursuant to a trial subpoena by co-defendant Brian
24
                   Wright.
25
            4.     In addition, on December 17, 2018, defendant Brown testified in the jury trial
26
                   of his co-defendant Brian Wright. The government needs additional time to
27
                   assess whether defendant Brown breached his plea agreement during his
28
                   testimony and what, if any, steps the government may need to take with respect

                                                   3
 1               to the plea agreement as a result.
 2         5.    The denial of this request for continuance could result in a miscarriage of
 3               justice.
 4         5.    The additional time requested herein is not sought for purposes of delay.
 5         6.    This is the first request to continue the date set for the sentencing hearing date
 6               filed herein.
 7                                           ORDER
 8         IT IS THEREFORE ORDERED, that the Sentencing Hearing set for February 25,
 9 2019, be vacated and reset to __________________,   2019
                                 May 6, 2019, at the hour     at __________.m.
                                                          of 9:00  a.m.
    DATED
10 IT IS SOthis 28th daythis
            ORDERED      of December,
                             _____ day 2018.
                                       of December, 2018.
11                                            ___________________________________
                                              UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
